Citation Nr: 0334989	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-07 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability, to include as secondary to the 
service-connected bilateral pes planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disability, to include as secondary to the 
service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for weak ankle syndrome of 
the right and left ankles.

The matter was previously before the Board in February 2003.  
At that time, the Board undertook additional development on 
the veteran's claims under authority then granted by 38 
C.F.R. § 19.9(a)(2).  On May 1, 2003, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), in 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
veteran's waiver of the right to initial consideration of the 
evidence by the RO.
Thus, in June 2003, the Board remanded the veteran's claims 
in accordance with Disabled American Veterans.  The RO issued 
a supplemental statement of the case  (SSOC) in July 2003.  
The matters have been returned to the Board and are now ready 
for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  In a November 1996 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
bilateral ankle disability.  

3.  Evidence submitted since the November 1996 Board 
decision, either by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claims and does raise the 
possibility of substantiating the claims.      

4.  There is no competent medical evidence of a current right 
ankle disability.

5.  There is no competent medical evidence of a current left 
ankle disability.


CONCLUSIONS OF LAW

1.  The Board's November 1996 decision denying entitlement to 
service connection for a bilateral ankle disability is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2003).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right ankle 
disability, to include as secondary to the service-connected 
bilateral pes planus. 38 U.S.C.A. §§ 5108, 7105, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 3.156 (2003).

3.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left ankle 
disability, to include as secondary to the service-connected 
bilateral pes planus. 38 U.S.C.A. §§ 5108, 7105, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 3.156 (2003).
4.  A right ankle disability was not incurred in or 
aggravated during the veteran's period of service nor is it 
secondary to the service-connected bilateral pes planus. 
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2003). 
5.  A left ankle disability was not incurred in or aggravated 
during the veteran's period of service nor is it secondary to 
the service-connected bilateral pes planus. 38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2003). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a right and left ankle 
disability as a result of his military service.  
Specifically, he contends that he has had ongoing bilateral 
ankle pain since approximately 1970 when he did a lot of 
heavy packing and marching in service.  Alternatively, the 
veteran claims that his bilateral ankle disability is due to 
his service-connected bilateral pes planus.    

In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal and render a decision.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
eliminated the former statutory requirement that claims be 
well grounded.  The amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  The VCAA 
is generally applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
VAOPGCPREC 7-2003 (November 19, 2003).

Pertinent to the issues currently on appeal, however, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  However, the regulations governing reopening 
of previously and finally denied claims were revised 
effective the date of publication on August 29, 2001.  These 
regulations redefine new and material evidence and the duty 
to assist in applications to reopen previously and finally 
denied claims.  As the instant claims to reopen were filed 
after August 29, 2001, the revised regulations specific to 
such claims are applicable to the instant appeal.  

The Board observes, however, that the United States Court of 
Appeals for Veteran's Claims (Court) has recently held that 
38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.   See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice provisions 
found in the VCAA are therefore applicable to cases such as 
this in which the issues revolve around finality and new and 
material evidence.   

In this regard, the Board notes that while the June 2002 
statement of the case (SOC) provided the veteran with the 
regulations under 38 C.F.R. § 3.156 in effect prior to August 
29, 2001, in light of the Board's decision to reopen the 
veteran's claims, to proceed in adjudicating these claims 
does not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In January 2002, the RO sent the veteran a letter with 
respect to his claim of entitlement to service connection for 
a bilateral ankle disability secondary to his service-
connected bilateral pes planus, which notified him of the 
enactment VCAA.  Pursuant to Board remand, the RO sent an 
additional VCAA letter in June 2003.  The June 2003 letter 
explained the VCAA and asked the veteran to submit certain 
information in connection with his claims.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
asked to identify all VA and private health care providers 
who had records pertinent to his claims and to complete 
releases for each such provider.  Therefore, it is clear from 
the record that the veteran has been provided notice as well 
as an opportunity to present evidence and argument in support 
of his claims.  See Quartuccio, supra.  

While the Board notes that the June 2003 VCAA notification 
letter instructed the veteran to submit the requested 
information and/or evidence within 30 days of the notice, he 
was also notified that he had up to one year to submit the 
requested information.  Recently in Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010, slip op. at 18 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated 38 C.F.R. 
§3.159(b)(1), which allowed the RO to adjudicate the claim 
based on the evidence of record at the end of a 30 day 
period.  In the instant case, the veteran responded to the 
aforementioned letter in June 2003 that he had no new 
information to submit with respect to his claims and that all 
his records were at the VA Medical Center (VAMC).  The Board 
notes records from Salt Lake City VAMC have been obtained and 
associated with the veteran's claims folders. 

I.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
right and left ankle disability, to include as secondary to 
the service-connected bilateral pes planus.

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claims and to adjudicate 
the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

The record shows that, by a November 1996 decision, the Board 
denied a claim of entitlement to service connection for a 
bilateral ankle disability.  As a general rule, a decision by 
the Board is final unless the Chairman of the Board orders 
reconsideration of the decision. See 38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1100(a); See also 38 U.S.C.A. § 7111(a)(a 
decision by the Board is subject to revision on the grounds of 
clear and unmistakable error (CUE)).  When the Board affirms a 
determination of the RO, that determination is subsumed by the 
final appellate decision.  See 38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1104.  Once the Board's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  In the instant case, the veteran did not file a 
motion for reconsideration or a claim for CUE.  Therefore, the 
Board's November 1996 decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with regard 
to a claim that was disallowed, the Board must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105. 

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  What constitutes new and material evidence to 
reopen a previously and finally denied claim is defined in 38 
C.F.R. § 3.156(a).  Under that regulation, effective for 
claims filed after August 29, 2001, new and material evidence 
is defined as follows:  

[E]xisting evidence not previously 
submitted to agency decision-makers that, 
by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise the possibility of 
substantiating the claim. 

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 
2001).

In this case, the veteran submitted his request to reopen his 
claims for service connection for a right and left ankle 
disability, to include as secondary to the service-connected 
bilateral pes planus, in December 2001 and thus, his claims 
will be adjudicated by applying the law in effect from August 
2001.  The basis for the denial of the veteran's claim in 
November 1996 was that the veteran had not submitted evidence 
that any current bilateral ankle disability was related to 
his period of service.  The Board did not adjudicate whether 
the veteran's bilateral ankle disability was secondary to the 
service-connected bilateral pes planus, as the Board 
determined that the issue was not properly before them at the 
time.  

The relevant evidence available to the Board in November 1996 
included the following: the veteran's service medical 
records; the veteran's DD-214; reports of  VA examinations 
dated in August 1972, October 1987, January 1991, October 
1993, and November 1995; VA outpatient treatment records 
dated between 1983 and 1995; private medical records from 
Salt Lake Clinic, Latter-Day Saints Hospital, Dr. W.W.W., and 
Middleton Urological Associates; and a transcript of 
testimony provided by the veteran before the RO in July 1995. 

Additional pertinent evidence has been associated with the 
claims file since the Board's November 1996 denial.  The 
veteran has filed various statements, which indicate his 
bilateral ankle disability is secondary to his service-
connected bilateral pes planus.  VA outpatient treatment 
records dated between 2001 and 2002 show the veteran 
complained of chronic bilateral ankle pain and reported a 
history of sprains in service.  A May 2003 report of VA 
examination indicates the veteran's symptoms should be 
evaluated with regard to his pes planus problems.

The Board finds that the evidence listed above, either by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claims. 38 C.F.R. § 3.156(a).   In the instant case, the 
previous denial of the veteran's claims was based on the 
absence of evidence showing a nexus between any current ankle 
disability and the veteran's active duty service.  The 
medical evidence, in conjunction with the veteran's 
statements, raises the possibility of substantiating the 
veteran's claims on a secondary basis. Id.  Thus, the 
veteran's attempt to reopen his claims of entitlement to 
service connection for a right and left ankle disability is 
successful.

II. Entitlement to service connection for a right and left 
ankle disability.

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.  

The Board has thoroughly reviewed the medical evidence of 
record, which includes, but is not limited to: the veteran's 
service medical and personnel records; his contentions; 
reports of VA examination dated in August 1972, October 1987, 
January 1991, October 1993, November 1995, and May 2003; VA 
outpatient treatment records dated between 1983 and 2002; x-
rays dated in June 2002; private medical records from Salt 
Lake Clinic, Latter-Day Saints Hospital, Dr. W.W.W., and 
Middleton Urological Associates; and a transcript of 
testimony provided by the veteran before the RO in July 1995.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
these claims.  

Based on a review of the foregoing, the Board concludes that 
the preponderance of the evidence is against a finding that 
the service connection is warranted for a right and left 
ankle disability, to include as secondary to the service-
connected bilateral pes planus.  In this regard, the 
veteran's service medical records are devoid of any diagnoses 
or complaints regarding a bilateral ankle disability.  While 
records dated in July 1971 indicate the veteran was given 
elastic foot and ankle supports, the Board notes they were 
prescribed for flat feet and not an ankle disability.  The 
veteran's August 1961 separation examination was also 
negative for a bilateral ankle disability.

The first post-service evidence of record pertaining to the 
veteran's ankles is dated in 1993, when the veteran 
complained of bilateral ankle pain.  In October 1993, the 
veteran was afforded a VA examination. At that time, the 
veteran complained of constant aching pain in his ankles.  
Upon physical examination, the veteran had crepitation upon 
rotation, as well as pain.  The veteran was diagnosed with 
weak ankle syndrome with easy sprainability and pain with 
prolonged standing or strenuous activity with no limitation 
of motion.  X-rays taken showed very mild degenerative 
changes at the talonavicular joint on the right.  A nexus 
opinion was not provided.

In November 1995, the veteran was again afforded a VA 
examination.  The veteran informed the examiner that he 
twisted his ankles on numerous occasions during service.  The 
veteran was diagnosed with weak-ankle syndrome bilaterally, 
secondary to recurrent sprains.   The Board is of the opinion 
that the examiner reached the aforementioned conclusion based 
on an inaccurate history provided by the veteran.  As 
indicated earlier, the veteran's service medical records are 
devoid of any complaints or diagnoses with respect to the 
veteran's ankles, to include sprains.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).  Thus, the November 1995 opinion 
is not probative, as the Board is not required to accept 
doctor's opinions that are based upon the appellant's 
recitation of medical history. See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).   

X-rays taken by VA in June 2002 reveal the veteran's ankles 
had no significant degenerative changes and no evidence of 
any acute disease.  While VA outpatient treatment records 
dated between 2001 and 2002 show the veteran continued to 
complain of bilateral ankle pain, upon VA examination in May 
2003, there was no current bilateral ankle disability.  
Physical examination revealed the veteran was in no acute 
distress.  His ankles had no swelling or crepitation on 
movement.  His joints and ligaments were nontender.  His 
ankles bilaterally were stable to the anterior and posterior 
drawer.  The veteran had full range of motion bilaterally.  
The examiner concluded that the veteran alleged significant 
pain and discomfort in the ankles, which was not explainable 
by specific pathology in the ankle joints or upon examination 
that day.  The examiner opined that objectively the veteran's 
ankles were normal with no specific function limitation 
relatable to the ankles.  He further stated that since the 
ankles did not have any objective disability and were normal 
upon examination, there was no diagnosis for the right or 
left ankle.  The examiner suggested that the veteran symptoms 
be evaluated with regard to his pes planus.

The Board finds that the veteran has not established that he 
is entitled to service connection based on direct causation.  
As noted above, the medical evidence of record indicates that 
the veteran does not have a current bilateral ankle 
disability and in the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  While there is 
documentation that the veteran has bilateral ankle pain, the 
veteran must prove the existence of a current disability, and 
one that has resulted from a disease or injury that occurred 
in the line of duty. Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1360-61 (Fed. Cir. 2001).  Bilateral ankle pain alone, 
without a diagnosed or identifiable underlying condition, 
does not in and of itself constitute a disability for which 
service connection may be granted. Id.

While the veteran himself has indicated that he has a 
bilateral ankle disability related to service, the Court has 
made it clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay assertion that his 
current symptomatology was caused by his active service is 
neither competent nor 
probative of the issue in question. 

Finally, the Board finds that the veteran has not established 
that he is entitled to secondary service connection for a 
right and left ankle disability as the veteran has not met 
the threshold requirement of first establishing a current 
bilateral ankle disability.  See Allen, supra; 38 C.F.R. § 
3.310(a).  For these reasons, the veteran's appeal must be 
denied.  In reaching the foregoing decision, the Board has 
been cognizant of the "benefit of the doubt rule."  
However, as the evidence is not in relative equipoise, the 
rule is inapplicable in this case.  See 38 C.F.R. § 3.102. 

ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
right ankle disability, to include as secondary to the 
service-connected bilateral pes planus, is reopened and to 
that extent, the appeal is granted.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
left ankle disability, to include as secondary to the 
service-connected bilateral pes planus, is reopened and to 
that extent, the appeal is granted.

Entitlement to service connection for a right ankle 
disability, to include as secondary to the service-connected 
bilateral pes planus, is denied.


Entitlement to service connection for a left ankle 
disability, to include as secondary to the service-connected 
bilateral pes planus, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



